Citation Nr: 0737132	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-37 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wilmington, Delaware (RO) which denied the veteran's 
September 2004 claim.  The veteran disagreed and timely 
appealed.  

The veteran and his representative presented evidence and 
testimony in support of the veteran's claim at an August 2007 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran's average pure-tone threshold for both ears are less 
than 40 decibels in the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz; there are not three auditory thresholds of 26 or 
greater for either ear; and, his speech recognition scores 
using the Maryland CNC Test are greater than 94 percent for 
both ears.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from hearing loss which 
was caused by exposure to excessive noise while he supported 
live-fire artillery training exercises during service.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  



The veteran was informed in an October 2004 VCAA letter that 
the evidence must show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See page 6.

The veteran was informed in the October 2004 VCAA letter of 
VA's duty to assist him in the development of his claim, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
VCAA letter specifically informed the veteran that if he 
wished for VA to obtain private medical records on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them."  

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  

The October letter also informed the veteran if he had or 
knew of any other evidence or information that supported his 
claim, to either send it to VA or let them know about it.  
See page 3.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, (1) veteran status, is not 
at issue.  The veteran's claim was denied based on elements 
(2) current existence of a disability and (3) relationship of 
such disability to the veteran's service.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.   Moreover, because the RO denied service 
connection to the veteran's claims, the lack of notice of 
elements (4) and (5) has no prejudicial effect on the 
veteran's claim.  In any case, the veteran was specifically 
informed of elements (4) and (5) in a letter dated March 
2006.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained the 
records of a December 2004 VA audiological examination 
pertaining to his claim.  In addition, the RO obtained 
private medical records from the veteran.  Importantly, 
neither the veteran nor his representative has identified any 
additional information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claim at an August 2007 hearing before the 
undersigned VLJ.  
Accordingly, the Board will proceed to a decision on the 
merits.



	(CONTINUED ON NEXT PAGE)





Relevant Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to the loud noise 
made by the firing of artillery during service, and that such 
noise exposure caused his current hearing loss.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to element (1), the December 2004 VA 
audiological examination report includes the following 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
20
LEFT
15
25
30
25
25

The examiner also reported the veteran's speech recognition 
scores as 100% for each ear.  

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The examiner characterized the veteran's right ear hearing as 
"normal" and that the veteran had "very mild sensorineural 
hearing loss for the left ear".  

Subsequently, the veteran submitted a private audiological 
report from P.R., dated April 2005.  The report is generally 
not in an appropriate format.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data].  However, speech 
recognition was noted to be 96 in the right ear and 100 in 
the left ear, which do not meet the requirements of 38 C.F.R. 
§ 3.385.  In addition, the private examiner's conclusion, 
that the veteran has mild bilateral hearing loss, is 
generally congruent with that of he VA examiner.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In this case, there is no 
competent medical evidence which indicates that hearing loss 
(for VA purposes) exists.  That is, the  audiological test 
results reveal his hearing loss does not meet the criteria of 
a disability under 38 C.F.R. § 3.385 (2007).  
   
The Board wishes to make it clear that it does not doubt that 
the veteran experiences diminished hearing.  Both the VA 
examination report and the private examination report 
indicate that mild hearing loss exists.  However, as 
discussed above the level of hearing loss is not sufficient 
to be considered to be a disability under 38 C.F.R. § 3.385.

Therefore, element (1) is not satisfied by the evidence, and 
the claim fails for this reason alone.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  In particular, it is 
incumbent upon him to submit to VA competent medical evidence 
documenting hearing loss of sufficient severity to meet the 
requirements of 38 C.F.R. § 3.385, as well as competent 
medical evidence which indicates that such hearing loss is 
related to his military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), 
[a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


